


QUESTAR CORPORATION LONG-TERM STOCK INCENTIVE PLAN


Amendment To
Restricted Stock Unit Agreements
granted to
Thomas C. Jepperson


This Amendment to Restricted Stock Unit Agreements is effective as of November
2, 2015 and is between Questar Corporation (“Company”) and Thomas C. Jepperson
(“Grantee”).


The parties represent as follows:


A.
Company and Grantee previously entered into certain Restricted Stock Unit
Agreements pursuant to which Grantee was granted restricted stock units (RSUs)
of the Company’s common stock under the Questar Corporation Long-Term Stock
Incentive Plan (the “Plan”).



B.
Grantee will be retiring effective January 1, 2016 and Company and Grantee
desire to amend the Restricted Stock Unit Agreements to modify the vesting
provisions as set forth herein.



In consideration of the mutual promises set forth below, the parties agree as
follows:


1.
The vesting provisions of each Restricted Stock Unit Agreement shall be amended
to provide that the following unvested RSUs shall vest on December 31, 2015:



Date of Grant
Unvested RSUs to vest on December 31, 2015
February 12, 2013
4,403
February 11, 2014
8,814
February 18, 2015
13,166
TOTAL
26,383



2.
In consideration of the modified vesting of the RSUs above, Grantee agrees to
the following:



a.
Grantee will reasonably cooperate with Company in any matter requested by
Company relating to matters which Grantee has knowledge of based on Grantee’s
employment with Company.  Nothing herein is intended to impact the nature or
content of any information or statement that Grantee may provide. 

 
b.
Grantee shall continue to maintain the confidentiality of all confidential,
trade secret, and proprietary information of the Company.  Grantee shall return
to the Company all Company property and confidential and proprietary information
in his possession.  This agreement does not affect, modify, or terminate any
continuing obligations Grantee may have under other agreements related to the
protection of good will, inventions, and intellectual property of the Company.



c.
Grantee will refrain from any defamation, libel or slander of the Company and
its respective officers, directors, employees, investors, shareholders,
administrators, affiliates, divisions, subsidiaries, predecessor and successor
corporations, and assigns or tortious





--------------------------------------------------------------------------------




interference with the contracts and relationships of the Company and its
respective officers, directors, employees, investors, shareholders,
administrators, affiliates, divisions, subsidiaries, predecessor and successor
corporations, and assigns. Grantee agrees he will not act in any manner that
might damage the business of the Company. 


d.
Grantee will not counsel or assist any attorneys or their clients in the
presentation or prosecution of any disputes, differences, grievances, claims,
charges, or complaints by any third party against the Company and/or any
officer, director, employee, agent, representative, shareholder or attorney of
the Company, unless under a subpoena or other court order to do so.



e.
For the period of one year following the Effective Date of this Amendment,
Grantee will not, without the prior written consent of Company, directly or
indirectly, either on his own behalf or on behalf of any person, partnership,
limited liability company, corporation, association, or otherwise, perform any
of the services that he performed for the Company or any of its affiliated
entities for any entity or person that is engaged in a competitive business with
Company.  This restriction extends to each state where Company conducts its
business and within which Grantee performed services for Company while
employed.  For purposes of this provision, competing business means any business
that is engaged in the same or substantially same business as Company and/or
that provides the same or substantially same services as provided by Company.
    



f.
For the period of one year following the Effective Date of this Agreement,
Grantee will not solicit or encourage, or otherwise assist, any current Company
employees, or employees of any successor or affiliated entity of the Company, to
leave their relationship and employment with the Company or successor/affiliated
entity.



3.
This Amendment shall be and is hereby incorporated in and forms a part of each
respective Restricted Stock Unit Agreement. Except as expressly provided by this
Amendment, all terms and conditions of each Restricted Stock Unit Agreement
shall remain in full force and effect.









The parties have executed this Amendment to each respective Restricted Stock
Unit Agreement on the date first above written.




 
 
Questar Corporation
 
 
 
 
 
 
 
By
 
 
 
Ronald W. Jibson
 
 
Chairman, President and CEO
 
 
 
 
 
Thomas C. Jepperson
 
 
 
 
 
 



